J-S11029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DARRYL C. NOYE

                            Appellant                No. 1014 MDA 2014


             Appeal from the Judgment of Sentence May 16, 2014
               In the Court of Common Pleas of Centre County
             Criminal Division at No(s): CP-14-CR-0000599-2013


BEFORE: PANELLA, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                 FILED JUNE 16, 2015

       Darryl C. Noye appeals from the judgment of sentence imposed on

May 16, 2014, in the Court of Common Pleas of Centre County. On January

28, 2014, a jury convicted Noye of recklessly endangering another person

(“REAP”), simple assault, and false imprisonment.1       The court sentenced

Noye to an aggregate term of 60 days to 23½ months in a county

correctional facility, plus two years’ probation.   On appeal, Noye contends

the trial court erred in granting the Commonwealth’s motion in limine, with

respect to evidence concerning the victim’s psychiatric illness, alcoholism,

and illegal drug use.       After a thorough review of the submissions by the


____________________________________________


1
    18 Pa.C.S. §§ 2705, 2701(a)(1), and 2903(a), respectively.
J-S11029-15


parties, the certified record, and relevant law, we affirm the judgment of

sentence.

      The facts underlying Noye’s arrest and convictions are sufficiently

recited in the affidavit of probable cause as follows:

      On or about Wednesday[, March 20, 2013], at approximately
      1700 hours, the defendant, Darryl Noye was at 1416 Houserville
      Road with the victim[, his wife]. [Noye] began to yell at the
      victim and the victim attempted to flee the residence. [Noye]
      physically blocked the victim from leaving the residence and
      grabbed the victim and threw her away from the doorway.
      [Noye] took the victim’s shoes so she could not leave and took
      her cell phone and disconnected the other phone so the victim
      could not call for help. [Noye] dragged the victim down a
      hallway to the bedroom. [Noye] threw the victim on the bed and
      then began cover[ing] her mouth and nose so she could not
      breathe.     [Noye] held the victim’s mouth and nose for
      approximately one minute. The victim began to feel like she was
      going to pass out and did urinate while being suffocated. The
      victim also reported being assaulted on [March 18, 2013,] in
      which [Noye] threw her to the ground causing facial injuries.
      The victim was still suffering symptoms of the assault on [March
      26, 2013,] and was examined at the Mount Nittany Medical
      Center.

Application for Search Warrant and Authorization, 10/28/2013, Affidavit of

Probable Cause, at unnumbered 2.

      Noye was charged with one count each of aggravated assault, REAP,

simple assault, and false imprisonment. Prior to trial, on January 8, 2014,

the Commonwealth filed a motion in limine, requesting that the court not

admit, inter alia, character evidence regarding the victim.   See Motion in

Limine, 1/8/2014, at unnumbered 3-4.          Specifically, the Commonwealth

sought preclusion of evidence that the victim suffers from psychiatric


                                      -2-
J-S11029-15


illnesses, that she consumes significant amounts of alcohol, and that she

uses illegal drugs.

       A hearing on the motion was held on January 21, 2014.                      At the

hearing, Noye’s counsel sought admission of evidence that a month prior to

the assault at issue, the victim had been treated at Mount Nittany Medical

Center, and that her blood alcohol level (or “BAC”) ranged from .30 to .40.

N.T., 1/21/2014, at 6.        Counsel argued this testimony “will reveal that a

person who has that high of a blood alcohol level, plus the fact that she has

vertigo, could be a reason for her injuries.” Id. The following day, the court

entered an order, granting the Commonwealth’s motion in limine.                     See

Order, 1/22/2014.2

       Noye’s two-day jury trial began on January 27, 2014. The following

day,    the   jury   convicted    Noye     of   REAP,   simple   assault,   and    false

imprisonment.3 On May 16, 2014, the court sentenced Noye a term of 30

days to 12 months’ imprisonment for REAP, a consecutive term of 30 days to




____________________________________________


2
    At trial, the court permitted Noye to make a limited inquiry into the
victim’s treatment for vertigo, including expert witness testimony, as an
alternative explanation for her injuries. N.T., 1/27/2014, at 96-99; 172-
200.
3
    The jury found him not guilty of aggravated assault.




                                           -3-
J-S11029-15


11½ months’ incarceration for simple assault, and a consecutive term of two

years’ probation for false imprisonment. This appeal followed.4

         In his sole issue, Noye complains the court erred in granting the

Commonwealth’s motion in limine to exclude all evidence of the victim’s

psychiatric illness, alcoholism, and illegal drug use.            Noye’s Brief at 19.

Specifically, Noye asserts this evidence was relevant to the causation of the

victim’s injuries and would have provided the jury with an alternative theory

as who or what caused her injuries. He states he had a constitutional right

to present his defense that the victim caused her own injuries, which

included evidence that the victim had a “documented contemporaneous

history of treatment for alcohol poisoning revealing several levels between

.30% and .40%.” Id. at 18. Furthermore, Noye argues the court provided

“no analysis of the relevance of the evidence sought to be introduced[.]”

Id. at 20. He states Pennsylvania precedent has consistently permitted the

introduction of evidence concerning a witness’s intoxication as it is a proper

matter for the jury’s consideration in assessing credibility.             Id. at 20-21,

citing    Commonwealth          v.   Drew,     459 A.2d 318    (Pa.    1983),   and

Commonwealth v. Williams, 91 A.3d 240 (Pa. Super. 2014). Moreover,

Noye avers the court’s exclusionary ruling was “so broad that it enabled the
____________________________________________


4
   On June 17, 2014, the trial court ordered Noye to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Noye filed
a concise statement on July 7, 2014. The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on July 10, 2014.



                                           -4-
J-S11029-15


Commonwealth to silence him when attempting to describe [the victim]’s

intoxication during the alleged act itself in clear contravention of Williams

and Drew.” Id. at 22.

     We begin with our well-settled standard of review:

           When ruling on a trial court’s decision to grant or deny a
     motion in limine, we apply an evidentiary abuse of discretion
     standard of review. The admission of evidence is committed to
     the sound discretion of the trial court, and a trial court’s ruling
     regarding the admission of evidence will not be disturbed on
     appeal “unless that ruling reflects ‘manifest unreasonableness,
     or partiality, prejudice, bias, or ill-will, or such lack of support to
     be clearly erroneous.’”

Commonwealth v. Minich, 4 A.3d 1063 (Pa. Super. 2010) (citations

omitted). Moreover,

     [t]he basic requisite for the admissibility of any evidence in a
     case is that it be competent and relevant. Though ‘relevance’
     has not been precisely or universally defined, the courts of this
     Commonwealth have repeatedly stated that evidence is
     admissible if, and only if, the evidence logically or reasonably
     tends to prove or disprove a material fact in issue, tends to
     make such a fact more or less probable, or affords the basis for
     or supports a reasonable inference or presumption regarding the
     existence of a material fact.

Commonwealth v. Freidl, 834 A.2d 638, 641 (Pa. Super. 2003) (citation

omitted).

     Under the Sixth Amendment to the United States Constitution,
     an accused has the right to be confronted with the witnesses
     against him. The main and essential purpose of confrontation is
     to secure for the opponent the opportunity of cross-examination.
     [T]he Confrontation Clause guarantees an opportunity for
     effective cross-examination, not cross-examination that is
     effective in whatever way, and to whatever extent, the defense
     might wish. The United States Supreme Court has further
     recognized that trial judges have considerable discretion to place

                                      -5-
J-S11029-15


     reasonable limits on cross-examination based on a variety of
     concerns, including a witness’s safety.

Commonwealth v. Paddy, 15 A.3d 431, 447-448 (Pa. 2011) (citations and

quotation marks omitted).

     Moreover, with respect to the admissibilty of evidence regarding a

witness, we are guided by the following:

     Pa.R.E. 608 is tailored to a specific purpose: the admission of
     evidence for purposes of impeaching or bolstering a witness’s
     credibility. It provides:

        Pa.R.E. 608. Evidence of character and conduct of
        witness

        (a) Reputation evidence of character. The credibility of
        a witness may be attacked or supported by evidence in the
        form of reputation as to character, but subject to the
        following limitations:

        (1) the evidence may refer only            to   character   for
        truthfulness or untruthfulness; and

        (2) evidence of truthful character is admissible only after
        the character of the witness for truthfulness has been
        attacked by reputation evidence or otherwise.

        (b) Specific instances of conduct. Except as provided in
        Pa.R.E. 609 (relating to evidence of conviction of crime),

        1) the character of a witness for truthfulness may not be
        attacked or supported by cross-examination or extrinsic
        evidence concerning specific instances of the witness’
        conduct; however,

        2) in the discretion of the court, the credibility of a witness
        who testifies as to the reputation of another witness for
        truthfulness or untruthfulness may be attacked by cross-
        examination concerning specific instances of conduct (not
        including arrests) of the other witness, if they are


                                     -6-
J-S11029-15


        probative of truthfulness or untruthfulness; but extrinsic
        evidence thereof is not admissible.

     Pa.R.E. 608.

     Pa.R.E. 608 codifies the long established rule limiting the type of
     evidence admissible to challenge a witness’s credibility, to
     evidence of the witness’s general reputation for truthfulness or
     untruthfulness. See Commonwealth v. Payne, 205 Pa. 101,
     104, 54 A. 489, 491 (1903); Commonwealth v. Fisher, 2000
Pa. Super. 379, 764 A.2d 82, 87 (Pa. Super. 2000). Further, sub-
     section (b)(1) of this rule specifically prohibits a witness from
     supporting or attacking another witness’s credibility with
     instances of specific conduct. Pa.R.E. 608(b)(1).

     In contrast to the narrow focus of Pa.R.E. 608 on truthfulness or
     untruthfulness, Pa.R.E. 404(a) covers wider ground. It provides,

        Pa.R.E. 404. Character evidence not admissible to
        prove conduct; exceptions; other crimes

        (a) Character evidence generally. Evidence of a
        person's character or a trait of character is not admissible
        for the purpose of proving action in conformity therewith
        on a particular occasion, except:

        1) Character of accused. In a criminal case, evidence of a
        pertinent trait of character of the accused is admissible
        when offered by the accused, or by the prosecution to
        rebut the same. If evidence of a trait of character of the
        alleged victim of the crime is offered by an accused and is
        admitted under subsection (2), evidence of the same trait
        of character of the accused is admissible if offered by the
        prosecution.

        (2) Character of alleged victim.

        (i) In a criminal case, subject to limitations imposed by
        statute, evidence of a pertinent trait of character of the
        alleged victim is admissible when offered by the accused,
        or by the prosecution to rebut the same.

                                     …


                                    -7-
J-S11029-15


        (3) Character of witness. Evidence of a pertinent trait of
        character of a witness is admissible as provided in Rules
        607 (Impeachment of Witness), 608 (Character and
        Conduct of Witness) and 609 (Evidence of Conviction of
        Crime).

     Pa.R.E. 404(a) (emphasis added).         Thus, while Pa.R.E. 608
     addresses    only    one    character     trait  (truthfulness  or
     untruthfulness), and prohibits the use of instances of specific
     conduct to establish the trait, Pa.R.E. 404(a) applies to evidence
     regarding any “pertinent” character trait and, through the
     operation of case law codified in Pa.R.E. 405, allows evidence of
     specific conduct to prove the “pertinent” trait.

Minich, 4 A.3d at 1068-1070 (footnotes omitted and emphasis in original).

     Here, the trial court found the following:

            In its Motion and at the January 21, 2014 hearing on the
     Motion, the Commonwealth argued that vilification of the victim
     is an impermissible defense to criminal charges; evidence
     regarding the victim’s character or conduct is only relevant as it
     related to the character for truthfulness or untruthfulness;
     specific instances of the victim’s conduct other than crimen falsi
     are inadmissible; and the probative value of the evidence was
     outweighed by the dangers of unfair prejudice, confusion of the
     issues, and misleading the jury. The Court agreed that evidence
     regarding the victim’s alleged psychiatric illness, alcoholism, and
     illegal drug use might create unfair prejudice and divert the
     jury’s attention away from its duty of weighing the evidence
     impartially. See Pa.R.E. 403. The Court similarly found that the
     evidence had the potential to confuse the issues and mislead the
     jury. The Court concluded that the danger of unfair prejudice,
     confusion of the issues, and misleading the jury outweighed the
     probative value of the evidence, and therefore properly excluded
     the evidence under Rule 403.

Trial Court Opinion, 7/10/2014, at 1-2.




                                    -8-
J-S11029-15


       We agree with the trial court, although, in part, on another basis. 5 In

accordance with Rule 608, we concur with the court that it is clear the

evidence regarding the victim’s alleged alcoholism could not be used to

attack the credibility of the victim as it does not relate to her character for

truthfulness or untruthfulness and that specific instances of her conduct,

other than crimen falsi, are inadmissible. See Pa.R.E. 608.

       Moreover, to the extent Noye argues that a month prior to the

assaults, the victim had been treated at Mount Nittany Medical Center, and

that her BAC ranged from .30 to .40, demonstrated an alternative theory as

to the reason for the victim’s injuries, we find this evidence is not relevant.

We emphasize that the evidence Noye points to in his appeal relates to the

victim’s physical state approximately 30 days before the incident, for which

he was charged, occurred. Noye provides neither evidence nor argument as

to the victim’s state on the day of the attack.     Furthermore, without any

other evidentiary support, the details concerning the victim’s condition 30

days earlier is immaterial to her state on the day of the physical attack.

Noye is essentially asking this Court to speculate as to the victim’s actions

on the day of the altercation, which we are not permitted to do. As such,

and as the trial court indicated, this evidence was more prejudicial than

____________________________________________


5
  It is well settled that an appellate court can affirm on any basis. See In
re Jacobs, 15 A.3d 509, n.1 (Pa. Super. 2011) (“[This Court is] not bound
by the rationale of the trial court, and may affirm on any basis.”).



                                           -9-
J-S11029-15


probative as it would only serve to portray the victim in a negative light and

improperly discredit her testimony.6           Therefore, Noye has failed to prove

that this evidence was relevant. See Minich, 4 A.3d at 1068.7 Accordingly,

we conclude the trial court did not abuse its discretion in precluding this

evidence, and we affirm the judgment of sentence.

       Judgment of sentence affirmed.




____________________________________________


6
    See Commonwealth v. Sasse, 921 A.2d 1229 (Pa. Super. 2007)
(concluding the trial court correctly excluded evidence of defendant’s ex-
wife’s drug and alcohol abuse, sexual promiscuity, manic depression, and
her father’s criminal status because this evidence had no relationship to
defendant’s frightened state of mind regarding the victim, the ex-wife’s
boyfriend, on the night of the shooting), appeal denied, 938 A.2d 1052 (Pa.
2007).
7
   Furthermore, we conclude Drew and Williams are distinguishable from
the present matter. In Drew, the evidence at issue concerned a defendant’s
and an eyewitness’s levels of intoxication at the time of a shooting. Drew,
459 A.2d at 321. The Pennsylvania Supreme Court determined “the jury
could appropriately consider the effect of the alcoholic consumption in
resolving the conflicts in the testimony between” the defendant and witness.
Id. at 322. In Williams, the evidence at issue concerned a victim’s blood-
alcohol content at the time of an altercation which resulting in a shooting.
This Court determined the trial court erred in excluding evidence of the
victim’s BAC because such evidence was admissible impeachment evidence
since the witness was intoxicated during the event to which he testified to,
and also was relevant to the defendant’s self-defense theory. Williams, 91
A.3d at 244. Here, however, as indicated above, Noye did not seek to
include evidence of the victim’s intoxication at the time of the incident.



                                          - 10 -
J-S11029-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2015




                          - 11 -